Citation Nr: 0028737	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-14 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to service connection for residuals of 
injuries to the chest, arms, and legs.  

3.  Entitlement to service connection for osteoarthritis 
(claimed as rheumatism).  

4.  Entitlement to service connection for bronchitis (claimed 
as a lung condition).  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1946 to 
April 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision from the 
Manila Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDING OF FACT

The claims of entitlement to service connection for a heart 
disorder; residuals of injuries to the chest, arms, and legs; 
osteoarthritis; and bronchitis are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a heart 
disorder; residuals of injuries to the chest, arms, and legs; 
osteoarthritis; and bronchitis are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The National Personnel Records Center (NPRC) has made 
multiple searches for the service medical records, including 
specific records of treatment documented by the veteran in NA 
Forms 13055, but has found that the veteran's service medical 
records were destroyed by fire.  


In November 1997 the veteran submitted claims of service 
connection for a heart condition, rheumatism and a lung 
disorder, and chest pain.  In a subsequent statement, the 
veteran reported injuring his chest, arms, and legs while he 
was in the service, and contended that he was continuing to 
suffer from the residuals of this injury.  

Records from the Veterans Memorial Medical Center documents 
treatment of heart disease, osteoarthritis of the 
thoracolumbar spine, and an upper respiratory tract 
infection.  They do not document musculoskeletal treatment of 
the arms, chest, or legs.  There are no other post-service 
medical records on file.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  


The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (2000).  


If not shown in service, service connection may be granted 
for arteriosclerosis and arthritis if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000);  38 C.F.R. §§ 3.307, 3.309 (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (2000).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a heart 
disorder; residuals of injuries to the chest, arms, and legs; 
osteoarthritis; and bronchitis must be denied as not well 
grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The veteran's service medical records were destroyed by fire.  
For purposes of well-groundedness, the veteran's statements 
regarding his in-service injuries and disabilities are 
presumed to be true.  

Nonetheless, the veteran has failed to provide evidence that 
he is suffering from current residuals from an injury to the 
chest, arms, or legs.  There are no post-service medical 
records documenting treatment or a diagnosis of residuals of 
a musculoskeletal injury to the chest, arms, or legs.  

Because the veteran has failed to establish proof of a 
current diagnosis or disability of residuals of an injury to 
the chest, arms, and legs, the Board finds that his claim of 
entitlement to service connection for residuals of an injury 
to the chest, arms, and legs must be denied as not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(holding that veteran was not entitled to service connection 
where there was a total lack of evidence of any hypertension 
existing since service).  
The record shows that the veteran has been diagnosed with 
heart disease, osteoarthritis of the thoracolumbar spine, and 
an upper respiratory tract infection.  However, the veteran 
has not provided medical evidence of a link between these 
current disabilities and his military service.  There are no 
documented medical opinions or other competent evidence of 
record linking the veteran's current heart disease, 
osteoarthritis, or upper respiratory tract infection to his 
military service.  Caluza, supra.  

In addition, there is no evidence that either heart disease 
or osteoarthritis were shown in service or during an 
applicable presumption period; i.e. within one year of his 
discharge from the military.  38 C.F.R. §§ 3.307, 3.309(a).  
Nor is there medical evidence of a relationship between the 
veteran's current heart disease, osteoarthritis, or upper 
respiratory tract infection and any alleged continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).  

The veteran's own opinions and statements will not suffice to 
well-ground his claims.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a current disability or whether he has current 
disabilities that are related to a disease or injury incurred 
during service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claims.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current diagnosis or disability of residuals of an injury to 
the chest, arms, and legs, and not presented competent 
evidence of a link between his heart disease, osteoarthritis, 
or upper respiratory infection, and military service.  
Consequently, the Board concludes that the veteran's claims 
of entitlement to service connection for a heart disorder; 
residuals of injuries to the chest, arms, and legs; 
osteoarthritis; and bronchitis are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As the veteran's claims for service connection of a heart 
disorder; residuals of injuries to the chest, arms, and legs; 
osteoarthritis; and bronchitis are not well grounded, the 
doctrine of reasonable doubt has no application to his 
claims.  


ORDER

The veteran, not having submitted well grounded claims of 
entitlement to service connection for a heart disorder; 
residuals of injuries to the chest, arms, and legs; 
osteoarthritis; and bronchitis, the appeal is denied.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

